        Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 1 of 16

                                           Exhibit A
                Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335

        Docket Entry1                                    Plaintiff’s Position

 231: Defendant’s Motion for
Rule 37(b) & (c) for Failure to Unseal and redact only (1) medical information and (2) names and
  Comply with Court Order       identifying information of Non-Parties who have objected to
 and Sanctions for Failure to unsealing or whose time to object to unsealing has not yet expired.
   Comply with Rule 26(a)

                                 Unseal and redact only names and identifying information of
             232                 Non-Parties who have objected to unsealing or whose time to
                                 object to unsealing has not yet expired.

                                 Unseal and redact only (1) medical information and (2) names and
                                 identifying information of Non-Parties who have objected to
                                 unsealing or whose time to object to unsealing has not yet expired.

            232-7                Note: The full version of this deposition transcript was unsealed
                                 by this Court on July 30, 2020, DE 1090-32. If this excerpt of the
                                 transcript is unsealed, it should be redacted in the same way as DE
                                 1090-32, but the redactions of the names of Non-Parties whose
                                 time to object has expired should be removed.
                                 Unseal and redact only names and identifying information of
                                 Non-Parties who have objected to unsealing or whose time to
                                 object to unsealing has not yet expired.
            232-8
                                 Note: The Original Parties sent the Non-Party deponent (Doe 131)
                                 notice of unsealing, and the Non-Party deponent did not request
                                 excerpts.

            232-9                Keep sealed (medical records).

            232-10               Keep sealed (medical records).

                                 Unseal.
            232-11
                                 Note: Original Parties agree.

                                 Unseal and redact only (1) medical information and (2) names and
             257                 identifying information of Non-Parties who have objected to
                                 unsealing or whose time to object to unsealing has not yet expired.


 1
        Plaintiff has omitted documents that are not currently sealed or redacted from this chart
                                                 1
Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 2 of 16

                                 Exhibit A
      Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335

                      Unseal and redact only names and identifying information of
    258               Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.

                      Keep sealed until Non-Party deponent (Doe 151) time to object
                      expires.
   258-1
                      Note: Original Parties agree to keep sealed, but for different
                      reasons.
                      Keep sealed until Non-Party deponent (Doe 160) time to object
                      expires.
   258-2
                      Note: Original Parties agree to keep sealed, but for different
                      reasons.
                      Unseal and redact only names and identifying information of
                      Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.
   258-3
                      Note: The Original Parties sent the Non-Party deponent (Doe 83)
                      notice of unsealing, and the Non-Party deponent did not request
                      excerpts.
                      Unseal and redact only names and identifying information of
                      Non-Parties who have objected to unsealing or whose time to
   258-4              object to unsealing has not yet expired.
                      Note: The deponent is not on the Non-Party notification list
                      because he is a law enforcement officer.

   258-5              Unseal but redact medical information and addresses.

   258-6              Unseal but redact medical information and addresses.

   258-7              Unseal but redact tax returns and addresses.

   258-8              Keep sealed (medical records).

                      Unseal and redact only names and identifying information of
                      Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.
   258-9
                      Note: The Original Parties sent the Non-Party deponent (Doe 67)
                      notice of unsealing, and the Non-Party deponent did not request
                      excerpts.


                                     2
Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 3 of 16

                                 Exhibit A
      Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335

   258-10             Unseal but redact medical information.


                      Unseal and redact only (1) medical information and (2) names and
    261               identifying information of Non-Parties who have objected to
                      unsealing or whose time to object to unsealing has not yet expired.



    269               Unseal but redact medical information.




                      Unseal.
    270
                      Note: Original Parties agree.


   270-1              Keep sealed (medical records).

                      Unseal and redact only (1) medical information and (2) names and
                      identifying information of Non-Parties who have objected to
                      unsealing or whose time to object to unsealing has not yet expired.

   270-2              Note: The full version of this deposition transcript was unsealed
                      by this Court on July 30, 2020, DE 1090-32. If this excerpt of the
                      transcript is unsealed, it should be redacted in the same way as DE
                      1090-32, but the redactions of the names of Non-Parties whose
                      time to object has expired should be removed.
   270-3              Unseal but redact address.

                      Unseal.
   270-4
                      Note: Original Parties agree.

                      Unseal.
   270-6
                      Note: Original Parties agree.


                      Unseal.
    272
                      Note: Original Parties agree.




                                     3
Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 4 of 16

                                 Exhibit A
      Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335

                      Unseal and redact only (1) medical information and (2) names and
   272-1              identifying information of Non-Parties who have objected to
                      unsealing or whose time to object to unsealing has not yet expired.


                      Unseal.
   272-2
                      Note: Original Parties agree.


   272-3              Keep sealed (medical records).

   272-4              Unseal but redact medical information.



   272-5              Already publicly filed (DE 45).



   272-6              Already publicly filed (DE 31).

                      Unseal but redact (1) information about Plaintiff when a minor
   272-7
                      and (2) medical information.

   272-8              Keep sealed (medical records)

                      Unseal.
   272-9
                      Note: Original Parties agree.
                      Unseal and redact only (1) medical information and (2) names and
                      identifying information of Non-Parties who have objected to
                      unsealing or whose time to object to unsealing has not yet expired.

   272-10             Note: The full version of this deposition transcript was unsealed
                      by this Court on July 30, 2020, DE 1090-32. If this excerpt of the
                      transcript is unsealed, it should be redacted in the same way as DE
                      1090-32, but the redactions of the names of Non-Parties whose
                      time to object has expired should be removed.



    303               Unseal but redact medical information.




                                     4
       Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 5 of 16

                                          Exhibit A
               Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335



                                Unseal.
            304
                                Note: Original Parties agree.



           304-1                Unseal but redact medical information.

           304-2                Keep sealed (medical records).

           304-3                Keep sealed (medical records).

           304-4                Unseal but redact medical information.


           313-1                Unseal but redact medical information.




 279: Plaintiff’s Motion for
                                Unseal in full.
Adverse Inference Instruction




            280                 Unseal in full.

                                Unseal and redact only names and identifying information of
           280-1                Non-Parties who have objected to unsealing or whose time to
                                object to unsealing has not yet expired.
                                Unseal subject to Second Circuit redactions.

           280-2                Note: This document was released by the Second Circuit with
                                redactions. The redactions should match the Second Circuit
                                redactions.

           288-1                Unseal in full.




                                                  5
Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 6 of 16

                                 Exhibit A
      Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335

   288-2              Unseal in full.



    290               Unseal in full.



                      Unseal in full.
   291-1



   291-2              Unseal in full.


                      Unseal and redact only names and identifying information of
   291-3              Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.
                      Unseal and redact only names and identifying information of
    338               Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.

                      Unseal and redact only names and identifying information of
   338-1              Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.

   338-2              Unseal in full.

                      Unseal and redact only names and identifying information of
   338-3              Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.
                      Unseal and redact only names and identifying information of
   338-4              Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.
                      Unseal in full.
   338-5              Note: These pages of this deposition transcript were released by
                      the Second Circuit without redactions.
                      Unseal and redact only names and identifying information of
   338-6              Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.


                                        6
      Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 7 of 16

                                         Exhibit A
              Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335
                              Note: The deponent is not on the Non-Party notification list
                              because he is a law enforcement officer.
                              Keep sealed until Non-Party deponent (Doe 160) time to object
                              expires.
          338-7
                              Note: Original Parties agree to keep sealed, but for different
                              reasons.
                              Unseal and redact only names and identifying information of
          338-8               Non-Parties who have objected to unsealing or whose time to
                              object to unsealing has not yet expired.
                              Unseal and redact only names and identifying information of
                              Non-Parties who have objected to unsealing or whose time to
                              object to unsealing has not yet expired.
          338-9
                              Note: The Original Parties sent the Non-Party deponent (Doe 7)
                              notice of unsealing, and the Non-Party deponent did not request
                              excerpts.
                              Unseal.
          338-10
                              Note: Original Parties agree.

                              Unseal and redact only names and identifying information of
           353                Non-Parties who have objected to unsealing or whose time to
                              object to unsealing has not yet expired.

 315: Plaintiff’s Motion to
                              Unseal and redact only names and identifying information of
 Enforce Court Order and
                              Non-Parties who have objected to unsealing or whose time to
Direct Defendant to Answer
                              object to unsealing has not yet expired.
   Deposition Questions

                              Unseal and redact only names and identifying information of
           316                Non-Parties who have objected to unsealing or whose time to
                              object to unsealing has not yet expired.

                              Keep sealed until Non-Party deponent (Doe 160) time to object
                              expires.
          316-1
                              Note: Original Parties agree to keep sealed, but for different
                              reasons.
                              Unseal and redact only names and identifying information of
          316-2               Non-Parties who have objected to unsealing or whose time to
                              object to unsealing has not yet expired.


                                             7
Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 8 of 16

                                 Exhibit A
      Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335
                      Note: The Original Parties sent the Non-Party deponent (Doe 67)
                      notice of unsealing, and the Non-Party deponent did not request
                      excerpts.
                      Unseal in full.
   316-3              Note: These pages of this deposition transcript were released by
                      the Second Circuit without redactions.
                      Unseal in full.
   316-4              Note: These pages of this deposition transcript were released by
                      the Second Circuit without redactions.
                      Unseal in full.
   316-5              Note: These pages of this deposition transcript were released by
                      the Second Circuit without redactions.
                      Unseal and redact only names and identifying information of
   316-6              Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.
                      Unseal and redact only names and identifying information of
   316-7              Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.
                      Unseal and redact only (1) names and identifying information of
                      minors and (2) names and identifying information of Non-Parties
                      who have objected to unsealing or whose time to object to
   316-8              unsealing has not yet expired.
                      Note: Portions of this document were redacted and released by the
                      Second Circuit. The redactions of the portions already released
                      should match the Second Circuit redactions.

                      Unseal and redact only names and identifying information of
    339               Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.


                      Unseal and redact only names and identifying information of
    340               Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.




                                        8
Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 9 of 16

                                 Exhibit A
      Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335
                      Unseal and redact only names and identifying information of
                      Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.

   340-1              Note: The full version of this deposition transcript was unsealed
                      by this Court on July 30, 2020, DE 1090-32. If this excerpt of the
                      transcript is unsealed, it should be redacted in the same way as DE
                      1090-32, but the redactions of the names of Non-Parties whose
                      time to object has expired should be removed.


                      Unseal and redact only names and identifying information of
   340-3              Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.


                      Unseal and redact only names and identifying information of
   340-4              Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.

                      Keep sealed until Non-Party deponent (Doe 160) time to object
                      expires.
   340-5
                      Note: Original Parties agree to keep sealed, but for different
                      reasons.
                      Unseal and redact only names and identifying information of
                      Non-Parties who have objected to unsealing or whose time to
   340-6              object to unsealing has not yet expired.
                      Note: The deponent is not on the Non-Party notification list
                      because he is a law enforcement officer.
                      Unseal and redact only names and identifying information of
                      Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.
   340-7              Note: The Original Parties sent the Non-Party deponent (Doe 1)
                      notice of unsealing, the Non-Party deponent requested excerpts,
                      and the Non-Party deponent did not object to unsealing within two
                      weeks of receiving the excerpts.
                      Unseal and redact only names and identifying information of
   340-8              Non-Parties who have objected to unsealing or whose time to
                      object to unsealing has not yet expired.



                                     9
Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 10 of 16

                                  Exhibit A
       Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335
                       Note: The Original Parties sent the Non-Party deponent (Doe 67)
                       notice of unsealing, and the Non-Party deponent did not request
                       excerpts.
                       Keep sealed until Non-Party deponent (Doe 151) time to object
                       expires.
    340-9
                       Note: Original Parties agree to keep sealed, but for different
                       reasons.
                       Unseal and redact only names and identifying information of
     368               Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.

                       Unseal and redact only names and identifying information of
     369               Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.

                       Unseal and redact only names and identifying information of
                       Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.
    369-1              Note: This deposition transcript was unsealed on October 22,
                       2020, DE 1137-13. This document should be redacted in the same
                       way as DE 1137-13, but the redactions of the names of Non-
                       Parties whose time to object has expired should be removed.
                       Unseal and redact only names and identifying information of
    369-2              Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.
                       Unseal and redact only names and identifying information of
    369-3              Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.
                       Unseal and redact only names and identifying information of
                       Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.
    369-4
                       Note: The Original Parties sent the Non-Party deponent (Doe 67)
                       notice of unsealing, and the Non-Party deponent did not request
                       excerpts.




                                     10
Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 11 of 16

                                  Exhibit A
       Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335
                       Keep sealed until Non-Party deponent (Doe 160) time to object
                       expires.
    369-5
                       Note: Original Parties agree to keep sealed, but for different
                       reasons.

                       Unseal subject to Second Circuit redactions.

    369-6              Note: These pages of this deposition transcript were released by
                       the Second Circuit without redactions, except for page 59 which
                       contains redactions of a minor’s name.
                       Unseal in full.
    369-7              Note: These pages of this deposition transcript were released by
                       the Second Circuit without redactions.
                       Unseal in full.
    369-8              Note: These pages of this deposition transcript were released by
                       the Second Circuit without redactions.
                       Unseal in full.
    369-9              Note: This document was released by the Second Circuit without
                       redactions.

   369-10              Unseal in full.

                       Unseal and redact only names and identifying information of
                       Non-Parties who have objected to unsealing or whose time to
   369-11              object to unsealing has not yet expired.
                       Note: The deponent is not on the Non-Party notification list
                       because he is a law enforcement officer.
                       Unseal and redact only names and identifying information of
                       Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.
   369-12
                       Note: The Original Parties sent the Non-Party deponent (Doe 145)
                       notice of unsealing, and the Non-Party deponent did not request
                       excerpts.
                       Unseal and redact only names and identifying information of
   369-13              Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.




                                         11
      Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 12 of 16

                                         Exhibit A
              Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335
                              Note: The Original Parties sent the Non-Party deponent (Doe 155)
                              notice of unsealing, and the Non-Party deponent did not request
                              excerpts.
                              Unseal and redact only names and identifying information of
                              Non-Parties who have objected to unsealing or whose time to
                              object to unsealing has not yet expired.
          369-14
                              Note: The Original Parties sent the Non-Party deponent (Doe 99)
                              notice of unsealing, and the Non-Party deponent did not request
                              excerpts.
                              Unseal and redact only names and identifying information of
                              Non-Parties who have objected to unsealing or whose time to
                              object to unsealing has not yet expired.
          369-15
                              Note: The Original Parties sent the Non-Party deponent (Doe 122)
                              notice of unsealing, and the Non-Party deponent did not request
                              excerpts.
                              Unseal and redact only names and identifying information of
                              Non-Parties who have objected to unsealing or whose time to
          369-16              object to unsealing has not yet expired.
                              Note: Non-Party deponent is deceased.
320: Defendant’s Submission
 Regarding “Search Terms”
                              Unseal and redact only names and identifying information of
 And Notice Of Compliance
                              Non-Parties who have objected to unsealing or whose time to
     With Court Order
                              object to unsealing has not yet expired.
    Concerning Forensic
  Examination Of Devices



           321                Retain redaction of email address.



                              Unseal and redact only names and identifying information of
          321-1               Non-Parties who have objected to unsealing or whose time to
                              object to unsealing has not yet expired.
                              Unseal and redact only names and identifying information of
          321-2               Non-Parties who have objected to unsealing or whose time to
                              object to unsealing has not yet expired.



                                            12
      Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 13 of 16

                                          Exhibit A
               Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335
                                Unseal and redact only names and identifying information of
           321-3                Non-Parties who have objected to unsealing or whose time to
                                object to unsealing has not yet expired.
                                Unseal and redact only names and identifying information of
           321-4                Non-Parties who have objected to unsealing or whose time to
                                object to unsealing has not yet expired.
                                Unseal and redact only names and identifying information of
           321-5                Non-Parties who have objected to unsealing or whose time to
                                object to unsealing has not yet expired.
                                Unseal and redact only names and identifying information of
           321-6                Non-Parties who have objected to unsealing or whose time to
                                object to unsealing has not yet expired.
                                Unseal and redact only names and identifying information of
            323                 Non-Parties who have objected to unsealing or whose time to
                                object to unsealing has not yet expired.
  335: Plaintiff's Motion for
Protective Order for Court to
 Direct Defendant to Disclose   Unseal but redact information about events when Plaintiff was
Individuals Whom Defendant      minor child.
  Disseminated Confidential
         Information


                                Unseal.
            336
                                Note: Original Parties agree.


                                Unseal.
           336-1
                                Note: Original Parties agree.
                                Unseal but redact information about events when Plaintiff was
           336-2
                                minor child.
                                Unseal.
           336-3
                                Note: Original Parties agree.


                                Unseal but redact information about events when Plaintiff was
            380
                                minor child.



                                              13
Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 14 of 16

                                  Exhibit A
       Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335



                       Unseal.
     381
                       Note: Original Parties agree.



                       Keep sealed (information about events when Plaintiff was minor
    381-1
                       child).
                       Keep sealed (information about events when Plaintiff was minor
    381-2
                       child).

                       Keep sealed (information about events when Plaintiff was minor
    381-3
                       child).

                       Unseal redacted version released by Second Circuit.
    381-4
                       Note: Original Parties agree.
                       Unseal redacted version released by Second Circuit.
    381-5
                       Note: Original Parties agree.

                       Unseal but redact telephone numbers, email addresses, and
    381-6
                       addresses.

                       Unseal redacted version released by Second Circuit.
    381-7
                       Note: Original Parties agree.
                       Unseal and redact only names and identifying information of
    381-8              Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.


                       Unseal but redact information about events when Plaintiff was
     392
                       minor child.



                       Unseal and redact only names and identifying information of
     393               Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.




                                     14
Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 15 of 16

                                  Exhibit A
       Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335
                       Unseal subject to Second Circuit redactions.
                       Note: These pages of these deposition transcripts were all released
    393-1              by the Second Circuit without redactions, except for page 24 of
                       the composite exhibit, where the Second Circuit redacted a
                       minor’s name.
                       Unseal in full.
    393-2              Note: This document was released by the Second Circuit without
                       redactions.
                       Unseal and redact only names and identifying information of
    393-3              Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.
                       Unseal and redact only names and identifying information of
    393-4              Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.
                       Unseal and redact only names and identifying information of
     400               Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.

                       Unseal and redact only names and identifying information of
     401               Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.

                       Unseal and redact only names and identifying information of
    401-1              Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.
                       Unseal and redact only names and identifying information of
    401-2              Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.
                       Unseal in full.
    401-3              Note: These pages of this deposition transcript were released by
                       the Second Circuit without redactions.
                       Keep sealed until Non-Party deponent (Doe 160) time to object
                       expires
    401-4
                       Note: Original Parties agree to keep sealed, but for different
                       reasons.



                                         15
Case 1:15-cv-07433-LAP Document 1156-1 Filed 11/19/20 Page 16 of 16

                                  Exhibit A
       Plaintiff’s Position on Docket Entries 231, 279, 315, 320, & 335
                       Unseal and redact only names and identifying information of
                       Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.
    401-5              Note: The Original Parties sent the Non-Party deponent (Doe 1)
                       notice of unsealing, the Non-Party deponent requested excerpts,
                       and the Non-Party deponent did not object to unsealing within two
                       weeks of receiving the excerpts.
                       Unseal and redact only names and identifying information of
                       Non-Parties who have objected to unsealing or whose time to
                       object to unsealing has not yet expired.
    401-6
                       Note: The Original Parties sent the Non-Party deponent (Doe 67)
                       notice of unsealing, and the Non-Party deponent did not request
                       excerpts.




                                     16
